

114 S380 IS: Correctional Officer Fairness Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 380IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Toomey (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide an exemption from the tax on early
			 distributions for certain Bureau of Prisons correctional officers who
 retire before age 55, and for other purposes.1.Short titleThis Act may be cited as the Correctional Officer Fairness Act of 2015.2.Exemption from tax on early distributions(a)In generalSubsection (t) of section 72 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(11)Distributions to qualified Federal correctional officers from the Thrift Savings Fund(A)In generalIn the case of a distribution to a qualified Federal correctional officer from the Thrift Savings Fund established under section 8437 of title 5, United States Code, paragraph (2)(A)(v) of this subsection shall be applied by substituting age 50 (or, if earlier, the age at which the employee has completed 25 years of creditable service) for age 55.(B)Qualified Federal correctional officerFor purposes of this paragraph, the term qualified Federal correctional officer means an individual—(i)who is employed by the Federal Bureau of Prisons as a correctional officer, and(ii)who has completed 20 years of creditable service.(C)Creditable serviceFor purposes of this paragraph, the term creditable service means creditable service under section 8332 or 8411 of title 5, United States Code..(b)Effective dateThe amendment made by this section shall apply to distributions made after December 31, 2015.